 1                                                                The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              UNITED STATES DISTRICT COURT
13                             WESTERN DISTRICT OF WASHINGTON
14                                       AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                  NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                       ORDER GRANTING PARTIES’
20   Nevada Limited Liability Company,                  JOINT MOTION TO SEAL
21
22                      Plaintiffs,
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                      Defendants.
32
33
34          THIS MATTER came before the Court on parties’ Joint Motion to Seal Docket 52. The
35
36   Court has duly considered the argument, pleadings, papers, declarations, and exhibits submitted
37
38   by the parties. The Court finds that the medical privacy interest of non-party witness Lori Ann
39
40   Barnhart constitutes the requisite compelling reason to warrant the sealing of Docket 52.
41
42          NOW, THEREFORE, IT IS HEREBY ORDERED that the Joint Motion to Seal is
43
44   GRANTED. The Clerk shall maintain Docket 52 under seal.
45


     ORDER GRANTING PARTIES’                                       GORDON       600 University Street
     JOINT MOTION TO SEAL- 1                                        TILDEN      Suite 2915
                                                                   THOMAS       Seattle, WA 98101
                                                                   CORDELL      206.467.6477
 1           DATED this 8th day of February, 2021.
 2
 3
 4
 5
 6
 7
                                                     A
                                                     Barbara Jacobs Rothstein
 8                                                   U.S. District Court Judge
 9
10
     Presented by:
11
12   GORDON TILDEN THOMAS & CORDELL LLP
13
14   By:     /s/ Michael P. Brown          ______
15           Michael P. Brown, WSBA 45618
16           600 University Street, Suite 2915
17           Seattle, Washington 98101
18           Attorneys for Defendants
19
20     CARROLL, BIDDLE, & BILANKO, PLLC
21
22     By:    /s/ Jeffrey E. Bilanko______________
23            Jeffrey E. Bilanko, WSBA 38829
24
25            /s/ Susan K. Kaplan       ______
26            Susan K. Kaplan, WSBA 40985
27
28            1000 2nd Avenue, Suite 3100
29            Seattle, Washington 98104
30            Attorneys for Plaintiffs
31
32     JACOBSON, RUSSELL, SALTZ,
33     NASSIM & DE LA TORRE LLP
34
35     By:     /s/ Michael J. Saltz
36             Michael J. Saltz
37             (Admitted Pro Hac Vice)
38
39     By:     /s/ Elana R. Levine
40             Elana R. Levine
41             (Admitted Pro Hac Vice)
42
43             1880 Century Park East, Suite 900
44             Los Angeles, California 90067
45             Attorneys for Plaintiffs

     ORDER GRANTING PARTIES’                                  GORDON       600 University Street
     JOINT MOTION TO SEAL- 2                                   TILDEN      Suite 2915
                                                              THOMAS       Seattle, WA 98101
                                                              CORDELL      206.467.6477
